DETAILED ACTION
Status of Claims
This is the first office action on the merits in response to the application filed on 10/22/2019.
Claims 1-6 are pending and have been examined.

Information Disclosure Statement
The information disclosure statements (IDS), submitted on 07/01/2020, 04/23/2021, and 10/29/2021, are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 is objected to because of the following informalities:  
Claim 1 recites “determining a portion of the newly received transaction information.” The phrase, “the newly received transaction information,” should be corrected to “the received new transaction information.”
the determined newly received transaction information.” The phrase, “the determined newly received transaction,” should be corrected to “the determined portion of the received new transaction information.” 
Claim 4 recites “checkpointing at least a portion of the new branch block chain.” The phrase, “the new branch block chain,” should be corrected to “the new branch blockchain.”
Claim 6 is directed to a system, but it does not clearly indicate what component(s) is/are included in the claimed system.
Appropriate corrections are required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: 
a transaction block generation system in claims 1 and 6.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

If the applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
Claim 1 recites “ wherein each added block of the trunk chain.” There is insufficient antecedent basis for this limitation.
Claim 6 is rejected because it performs the method of claim 1.
Claim 1 recites “a second hash value that is computed based on the contents of the respective trunk block.” There is insufficient antecedent basis for this limitation. Furthermore, it is unclear whether the respective truck block is referred to as a truck block or each added block in the limitation.
Claim 6 is rejected because it performs the method of claim 1.
	Claim 2 recites “the method of claim 1 configured to support an unlimited transaction rate system.” What is unclear is the manner of configuring the method of the claim 1 to support an unlimited transaction rate system. The method of claim 1 uses a transaction block generation system. Does configuring the method of the claim 1 mean configuring the transaction block generation system?
	Claims 2-5 are rejected because they depend upon the rejected independent claim 1. 

Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements. See MPEP § 2172.01.  

Claim 6 is rejected because it performs the method of claim 1.
Claims 2-5 are rejected because they depend upon the rejected independent claim 1.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 6 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 6 is not dependent claim 1, and it should include the limitations in the claim. The applicant may cancel the claim, amend the claim to place the claim in proper dependent form, rewrite the claim in independent form, or present a sufficient showing that the dependent claim complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over LETZ et al. (US 20190303353 A1) in view of Agarwal (US 20190236298 A1).
Claims 1 and 6:
LETZ et al. discloses the following:
a.	adding a trunk block to a trunk blockchain data structure stored in a memory that is comprised of a plurality of blocks, wherein each added block of the trunk chain comprises a first hash value of a preceding block and transaction information. (See paragraphs [0023]-[0025], “more specifically, the nodes 110-190 may perform the block generating process under a consensus of the following: [1] fill transactions into a block and try to verify the block, if the verification is successful confirm the block…. In some embodiments, each block in the blockchain may include a block header [may be presented in a hash form] that records following information: a hash of the previous block [as a reference to the previous blockchain], a chain ID [identity that distinguish the chain from the others], and a nonce [random content that meets a hash target], etc…. Under a proof-of-work [PoW] completion mechanism, to win a new block, each of 
b.	receiving new transaction information over some predefined duration at the trunk transaction block generation system (i.e., software instructions/programs/applications stored on a node). (See paragraphs [0022]-[0023], “[t]hese miners, via the nodes 110-190, are working on a block generating process by fill a new block with transactions in the network 10 and verifying this new block with their hash powers … the nodes 110-190 may perform the block generating process under a consensus of the following: [1] fill transactions into a block and try to verify the block, if the verification is successful confirm the block; [2] check a block fill rate of the blockchain.”)
c.	determining a current transaction rate that corresponds to a rate at which the transaction information is currently being received by the trunk transaction block generation system. (See paragraphs [0022]-[0023], “the nodes 110-190 may perform the block generating process under a consensus of the following: [1] fill transactions into a block and try to verify the block, if the verification is successful confirm the block; [2] check a block fill rate of the blockchain,” and paragraph [0028], “[i]n some embodiments, before each time the nodes 110-190 try to fill a block, the nodes 110-190 may monitor a current block fill rate…. Higher transaction volume makes new blocks be filled with more transactions. That is to say, 
d.	comparing the current transaction rate with a transaction rate threshold; executing a branch transaction block generation system (i.e., software instructions/programs/applications stored on a node) in response to the current transaction rate exceeding the transaction rate threshold. (See paragraphs [0022]-[0023], “the nodes 110-190 may perform the block generating process under a consensus of the following: [1] fill transactions into a block and try to verify the block, if the verification is successful confirm the block; [2] check a block fill rate of the blockchain; [3] in response to the block fill rate reaches [or exceed] a threshold, fork the current chain to form two sub-chains”; paragraph [0028]; Fig. 4; and paragraph [0035], “[a]s shown in FIG. 4, it is assumed that, in the block generating process of the sub-chain SC2, when a block B2 is created, the nodes 110-190 find the block fill rate reaches [or exceeds] the predetermined threshold. From this point, the nodes [i.e. nodes 110-140] being distributed to the sub-chain SC2 know that it is time for the sub-chains SC2 to be forked into two. As shown in FIG. 4, in the following block generating process, two potential new blocks B3-B4 may be referenced to the block B2. The blocks B3 may grow into a sub-subchain SC3 of the sub-chain SC2. The blocks B4 may grow into a sub-subchain SC4 of the sub-chain SC2. That is, two sub-subchains of the sub-chain 
 e.	determining a portion of the newly received transaction information that is being received at the trunk transaction block generation system; and communicating the determined newly received transaction information from the trunk transaction block generation system to the branch transaction block generation system, wherein the branch transaction block generation system generates a first genesis branch block that includes at least the determined newly received transaction information, a third hash value that corresponds to the second hash value of the most recently generated trunk block that was generated by the transaction block generation system, and wherein the generated branch genesis block is a first block of a new branch blockchain that is being generated by the branch transaction block generation system. (See paragraphs [0022]-[0023], “the nodes 110-190 may perform the block generating process under a consensus of the following: [1] fill transactions into a block and try to verify the block, if the verification is successful confirm the block; [2] check a block fill rate of the blockchain; [3] in response to the block fill rate reaches [or exceed] a threshold, fork the current chain to form two sub-chains; [4] miners are distributed to grow these two sub-chains”; paragraphs [0024]-[0025], “[i]n some embodiments, each block in the blockchain may include a block header [may be presented in a hash form] that records following information: a 
LETZ et al. does not explicitly disclose that a generated block comprises a hash value calculated based on the content of the block. 
a generated block comprises a hash value calculated based on the content of the block. (See Fig. 1A; paragraph [0002], “[e]ach block holds transactions in a cryptographic structure called Merkle tree”; and paragraph [0056], “[t]he TMR is the value of the root node of a Merkle tree of the transactions of the current block.” One of ordinary skill in the art knows that a merkel tree is referred to as a binary hash tree.)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify LETZ et al. by the Agarwal disclosure. One of ordinary skill in the art would have been motivated to include a hash of transactions in a block, and the hash of a block can be stored in the block header of the next block in the blockchain to create a mathematical hierarchy of blocks, so as to cryptographically secure blocks by a hashing process and make them immutable. 
Claim 1 recites “wherein the branch transaction block generation system generates a first genesis branch block,” and “wherein the generated branch genesis block is a first block of a new branch blockchain that is being generated by the branch transaction block generation system.” The recited branch transaction block generation system is out of the scope of the claimed transaction block generation system and has no patentable weight. 
Claim 1 recites “wherein the generated branch genesis block is a first block of a new branch blockchain.” This describes characteristics of the branch genesis block. However, the recited characteristics are not processed or used to 

Claim 2:
LETZ et al. in view of Agarwal discloses the limitations shown above.
LETZ et al. further discloses the method of claim 1 configured to support an unlimited transaction rate system. (See paragraphs [0034]-[0035].)

Claim 3:
LETZ et al. in view of Agarwal discloses the limitations shown above.
LETZ et al. further discloses checkpointing at least a portion of the new branch block chain into a parent transaction block generator system. (See paragraph [0039].)

Claim 4:
LETZ et al. in view of Agarwal discloses the limitations shown above.
LETZ et al. discloses a method for transaction tracking on a blockchain system. (See paragraphs [0022]-[0025]; Fig. 4; and paragraph [0035].)
Agarwal disclose that a blockchain system can be used by multiple tenant systems. (See paragraph [0003] and paragraph [0006].)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify LETZ et al. by the Agarwal disclosure. One of ordinary skill in the art would have been motivated to implement a method that is usable for multiple tenant systems to make the system more useful and widely applicable, so that the distributed ledger system with the implemented method can support different transactions of any types.
Claim 4 recites “wherein the method can be used by multiple tenant systems.” The recited multiple tenant systems are out of the scope of the claimed transaction block generation system and have no patentable weight. Furthermore, the multiple tenant systems are not directly related to the method of transaction tracking using a transaction block generation system.

Claim 5:
LETZ et al. in view of Agarwal discloses the limitations shown above.
wherein the multiple tenant systems include handling different financial processing systems, protocols, privacy requirements, and/or security requirements. (See paragraphs [0003]-[0004]; paragraph [0006]; paragraph [0045].)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify LETZ et al. by the Agarwal disclosure. One of ordinary skill in the art would have been motivated to implement a method that is usable for multiple tenant systems to make the system more useful and widely applicable, so that the distributed ledger system with the implemented method can support different transactions of any types.
Claim 5 recites “wherein the multiple tenant systems include handling different financial processing systems, protocols, privacy requirements, and/or security requirements.” The recited multiple tenant systems are out of the scope of the claimed transaction block generation system and have no patentable weight. Furthermore, the multiple tenant systems are not directly related to the method of transaction tracking using a transaction block generation system.
Claim 5 recites “wherein the multiple tenant systems include handling different financial processing systems, protocols, privacy requirements, and/or security requirements.” This describes characteristics of the multiple tenant systems. However, the recited characteristics are not processed or used to carry out any steps or functions that rely on these particular characteristics recited in the claims. Therefore, this claim recites nonfunctional descriptive material. When 

Conclusion
The prior art, made of record and not relied upon, is considered pertinent to the applicant’s disclosure.
WU et al. (US 20210272111 A1) discloses a method of reducing the congestion rate of the blockchain network via adding a sub-chain.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUNLING DING, whose telephone number is (571)270-3605. The examiner can normally be reached 9:30 - 7:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neha Patel, can be reached at 571-270-1492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.D./Examiner, Art Unit 3685                                                                                                                                                                                                        
/JAY HUANG/Primary Examiner, Art Unit 3685